Case 5:18-cr-00258-EJD Document 807-2 Filed 05/27/21 Page 1 of 12




    Exhibit 44
5/24/2021             Case 5:18-cr-00258-EJD Is Document       807-2
                                                Elizabeth Holmes         Filed
                                                                 A Sociopath,     05/27/21
                                                                              Narcissist, Or Both? Page 2 of 12



                                                                                                        United States

    Story from MIND               DW
                                   S+I H
                                       SAT
                                        MC
                                         OOC
                                           OPR
                                             H
                                             VEE R




         Is Elizabeth Holmes A Narcissist?
                                                                 CORY ST I EG
                                                           MARC H 1 8, 2019, 1 1:1 5 A M




Discover
Watch
Shop
R29 S
R29' STO
     O R
       MIO
         GINAL
         RIE
           STSWANTED
              & SERI
                NE WESS & FILMS




https://www.refinery29.com/en-us/2019/03/226401/elizabeth-holmes-narcissistic-boss-personality-traits                   1/11
5/24/2021             Case 5:18-cr-00258-EJD Is Document       807-2
                                                Elizabeth Holmes         Filed
                                                                 A Sociopath,     05/27/21
                                                                              Narcissist, Or Both? Page 3 of 12




   PH OTO: M IC H AE L KOVAC / G ET T Y IM AGES.



   A lot can be said about Elizabeth Holmes's personality as a leader and a scammer. The founder
   of Theranos, the disgraced biotech blood testing company, currently faces charges for fraud,
   wire fraud, and conspiracy to commit wire fraud, and she could spend a maximum sentence of
   20 years in prison. But before her string of lies came to light, Holmes was a merciless boss who
   demanded a lot from her employees, worshipped Steve Jobs, really wanted to become a
   billionaire, and believed she was building an empire.



https://www.refinery29.com/en-us/2019/03/226401/elizabeth-holmes-narcissistic-boss-personality-traits             2/11
5/24/2021             Case 5:18-cr-00258-EJD Is Document       807-2
                                                Elizabeth Holmes         Filed
                                                                 A Sociopath,     05/27/21
                                                                              Narcissist, Or Both? Page 4 of 12

   At the end of Bad Blood, John Carreyrou's book about Theranos, he raises the question about
   whether or not Holmes could be considered a sociopath, defined as someone who has an
   absence of empathy. "I’ll leave it to the psychologists to decide whether Holmes fits the clinical
   profile, but there’s no question that her moral compass was badly askew," Carreyrou writes. In a
   2018 interview with Vanity Fair, he added that he thinks "she absolutely has sociopathic
   tendencies."

                                                                    ADVE RT I S EM E NT




   Besides, you know, lying to everyone, Holmes fired people ruthlessly and hastily. After
   terminating one of the lead engineers at Theranos, Ed Ku, Carreyrou writes that Holmes said: "I
   don’t care. We can change people in and out. The company is all that matters." In another
   instance described in Bad Blood, Holmes told the company, "The miniLab [a Theranos product]
   is the most important thing humanity has ever built. If you don’t believe this is the case, you
   should leave now." To outsiders, Holmes was charming, and she soaked up praise from press
   and investors. But behind closed doors, she was a toxic boss who exhibited narcissistic behavior.


   People who have narcissistic personality disorder (NPD) tend to act with grandiosity and self-
   importance, with a fixation on unlimited success, control, brilliance, or beauty, among many
   other things, according to the Diagnostic and Statistical Manual (DSM), the manual used to
   diagnose mental disorders. In the workplace, this can include being verbally abusive, placing
   roadblocks on employees’ career paths, and downplaying employees’ work in front of others,
   explains Marie-Line Germain, PhD, associate professor of human resources and leadership at
   Western Carolina University, a campus of the University of North Carolina, and author of
   Narcissism at Work: Personality Disorders of Corporate Leaders. "[Narcissists] literally trap
   their victims," she says. "Once they get what they want from [employees] or if they call on them
   for their bad behaviors, they will discard them."
https://www.refinery29.com/en-us/2019/03/226401/elizabeth-holmes-narcissistic-boss-personality-traits             3/11
5/24/2021             Case 5:18-cr-00258-EJD Is Document       807-2
                                                Elizabeth Holmes         Filed
                                                                 A Sociopath,     05/27/21
                                                                              Narcissist, Or Both? Page 5 of 12




       [Narcissists] can only be understood by, or should connect
                                                                           “
      with, other extraordinary people who support their ‘brilliant’
      ideas. Those who don’t support them and their ideas have no
                           place in their lives.
                                                       MARIE-LINE GERMAIN, PHD



                                                                           ”
   Holmes’s high standards, dichotomous thinking, and ability to jettison employees could be
   considered narcissistic traits. "[Narcissists] can only be understood by, or should connect with,
   other extraordinary people who support their ‘brilliant’ ideas," Dr. Germain says. "Those who
   don’t support them and their ideas have no place in their lives. If you’re not a supporter, you are
   a threat and an enemy, and enemies must be discarded." When Holmes was upset with an
   employee, she would often give them the silent treatment, which is a defense mechanism
   narcissists use to punish people. Others can include avoiding conflict, smudging the truth,
   burying themselves in work, blaming other for mistakes, pretending they're martyrs, building
   alliances, and threatening lawsuits, she says.

                                                                    ADVE RT I S EM E NT




   Interestingly, as narcissists rise in organizations and gain power, it just intensifies their
   narcissistic traits, Dr. Germain says. "That is, power, influence, wealth, and fame — and beauty
   when it’s the case — reinforce their perception that they are exceptional individuals with
   exceptional talent and qualities and therefore, they deserve the best of everything," she says. In

https://www.refinery29.com/en-us/2019/03/226401/elizabeth-holmes-narcissistic-boss-personality-traits             4/11
5/24/2021             Case 5:18-cr-00258-EJD Is Document       807-2
                                                Elizabeth Holmes         Filed
                                                                 A Sociopath,     05/27/21
                                                                              Narcissist, Or Both? Page 6 of 12

   fact, she adds that narcissists often look attractive in a workplace setting, because they tend to
   be workaholics, clever, charming, and charismatic. They also excel at managing crises and at
   developing a brand, two responsibilities that Holmes toggled between at Theranos.

   Unfortunately, the employees are the ones who end up losing when a narcissistic boss succeeds.
   "Most people who are not intrinsically involved with NPD leaders will only see their larger-
   than-life persona, their smooth demeanor, and their self-confidence rather than their
   devastating narcissistic tendencies," Dr. Germain says. People who work with a narcissistic boss
   often report feeling drained, annoyed, fearful, and burned out, she says. "These behaviors can
   have a devastating effect on those who work with them, emotionally and physically," she says.
   "When a boss constantly beats you down emotionally, it can impact your self-confidence,
   regardless of your status, title, or wealth."

   So, was Holmes a narcissist? Without knowing her personally, it’s impossible to say. If she were,
   Dr. Germain says she’d be a minority when it comes to extreme narcissism, because narcissistic
   personality disorder is often more prominent in men. "Also, she’s been compared to Steve
   Jobs," she says. "Ironically, Steve Jobs was also a classic case of NPD leader."




                                   IS E L I Z A B ETH HOLMES A SO CIOPATH, NA RC I SS I ST, O R B OT H ?

                                       MIND    • HE ALT H    T R ENDS   • NEWS • REL AT I O NSHIP       ADV ICE




                                                                     WRIT T E N BY
                                                                         CORY
                                                                         STIEG



                                                 PHOTO : MICHAEL KOVAC / GET T Y IMAGES.




https://www.refinery29.com/en-us/2019/03/226401/elizabeth-holmes-narcissistic-boss-personality-traits             5/11
5/24/2021             Case 5:18-cr-00258-EJD Is Document       807-2
                                                Elizabeth Holmes         Filed
                                                                 A Sociopath,     05/27/21
                                                                              Narcissist, Or Both? Page 7 of 12




More from Mind


                                              S OMO S L ATINX


                                              I Was Taught That Therapy Was
                                              “Para Locos” — But The
                                              Pandemic
                                              THAT I A N A DIAPushed
                                                              Z      Me ToMAY
                                                                           See20...
                                                                                 , 2021




                                                                          W EL L NE SS

                                                                          I Couldn’t Commit To
                                                                          Therapy — & Then The
                                                                          Pandemic Happened


                                                                          by L AUR E N P I NN INGTO N




https://www.refinery29.com/en-us/2019/03/226401/elizabeth-holmes-narcissistic-boss-personality-traits             6/11
5/24/2021             Case 5:18-cr-00258-EJD Is Document       807-2
                                                Elizabeth Holmes         Filed
                                                                 A Sociopath,     05/27/21
                                                                              Narcissist, Or Both? Page 8 of 12




                                                                          G E N E R AL

                                                                          What Is The Confidence
                                                                          Code? A Reminder That
                                                                          You Are Worthy


                                                                          by S I MO NE O L I VE R




                                                                    ADVE RT I S EM E NT




                                                                          W EL L NE SS

                                                                          “I Cried Every Day”:
                                                                          Healthcare Workers
                                                                          Explain Why T...


                                                                          by M O L LY LO N GM A N




                                                                          W EL L NE SS

                                                                          There’s No Silver Lining
                                                                          To COVID, But There Is
                                                                          The Potenti...


                                                                          by M AR NI E S C HWART Z




                                                                          W EL L NE SS

                                                                          The Pandemic Put Our
                                                                          Lives On Pause. So
                                                                          We’re Window-
                                                                          Shoppi...

                                                                          by NATAL IE G O NTC H AROVA




                                                                    ADVE RT I S EM E NT




https://www.refinery29.com/en-us/2019/03/226401/elizabeth-holmes-narcissistic-boss-personality-traits             7/11
5/24/2021             Case 5:18-cr-00258-EJD Is Document       807-2
                                                Elizabeth Holmes         Filed
                                                                 A Sociopath,     05/27/21
                                                                              Narcissist, Or Both? Page 9 of 12




                                                                          W EL L NE SS

                                                                          Congratulations, Our
                                                                          Sense Of Time Has
                                                                          Been Off For A Year
                                                                          Now

                                                                          by NATAL IE G O NTC H AROVA




                                                                          W EL L NE SS

                                                                          After A Year Of
                                                                          Isolation, Are Introverts
                                                                          Doing Okay?


                                                                          by E L I Z A B E T H G UL IN O




                                                                          M E NTAL H E A LT H
                                                                          AWA RE NE SS

                                                                          5 Worthwhile Wellness
                                                                          Practices Therapists
                                                                          Suggest

                                                                          by CORT NE B O NI L L A




                                                                    ADVE RT I S EM E NT




                                                                          M O ST WANT E D

                                                                          15 Wellness Journals For
                                                                          A Meaningful Moment
                                                                          Of Self-Reflection


                                                                          by K A RI NA HO S H IK AWA




https://www.refinery29.com/en-us/2019/03/226401/elizabeth-holmes-narcissistic-boss-personality-traits             8/11
5/24/2021            Case 5:18-cr-00258-EJD IsDocument      807-2
                                              Elizabeth Holmes         Filed
                                                               A Sociopath,    05/27/21
                                                                            Narcissist, Or Both?Page 10 of 12




                                                                          UN B OT H ER E D

                                                                          How The Racial
                                                                          Trauma Of 2020
                                                                          F*cked With Our
                                                                          Bodies & What To Do...

                                                                          by K AT HL E E N NE W MA N- B .. .




                                                                          UN B OT H ER E D

                                                                          5 Black Women Share
                                                                          What They’re
                                                                          Demanding From 2021


                                                                          by K AT HL E E N NE W MA N- B .. .




                                                                    ADVE RT I S EM E NT




R29 Original Series




    CO M E DY                                          NEWS                                               D O CU MENTARY

    8 comedians, in conversation.                      Fundamental. Gender Justice. No                    Five love stories behind diverse,
                                                       Exceptions.                                        multicultural marriages.

                     WATC H N OW                                       WATC H N OW                                    WATC H N OW


https://www.refinery29.com/en-us/2019/03/226401/elizabeth-holmes-narcissistic-boss-personality-traits                                         9/11
5/24/2021            Case 5:18-cr-00258-EJD IsDocument      807-2
                                              Elizabeth Holmes         Filed
                                                               A Sociopath,    05/27/21
                                                                            Narcissist, Or Both?Page 11 of 12
                                                                    ADVE RT I S EM E NT




                                                        COMPA N Y                                 INFO R M ATION

                                                        About Us                                  R29 News
                                                        Jobs                                      Terms
                                                        Press                                     Privacy
                                                        Advertising                               Archives
                                                        Feedback                                  RSS
                                                        Refinery29 Intelligence                   Do Not Sell My Info
                              EDIT I O N S                              NE WS L E T TER SIGN- UP

                              United Kingdom
                                                                         EMAIL ADDRESS                         GO!
                              Germany
                              France
                              Canada




                                                               © 2021 VICE MEDIA GROUP




https://www.refinery29.com/en-us/2019/03/226401/elizabeth-holmes-narcissistic-boss-personality-traits                   10/11
5/24/2021            Case 5:18-cr-00258-EJD IsDocument      807-2
                                              Elizabeth Holmes         Filed
                                                               A Sociopath,    05/27/21
                                                                            Narcissist, Or Both?Page 12 of 12




https://www.refinery29.com/en-us/2019/03/226401/elizabeth-holmes-narcissistic-boss-personality-traits           11/11
